222 Md. 595 (1960)
158 A.2d 770
WARD
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[P.C. No. 80, September Term, 1959.]
Court of Appeals of Maryland.
Decided March 18, 1960.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
Application for leave to appeal from a denial of post conviction relief is denied for the reasons set out in the opinion of the court below. See also Ward v. State, 219 Md. 559. It is significant that, in that appeal, no contention was raised as to the validity of a search and seizure of his automobile, following his arrest for drunken driving. It cannot be raised in this proceeding. Mears v. Warden, 220 Md. 682. The same thing is true of the alleged lack of preliminary hearing. Cf. Culley v. Warden, 218 Md. 639.